Paul W. Brown, J.,
dissenting. The lower courts found, and the parties agreed, that the funds in the joint and survivor-ship accounts were owned equally by Mr. and Mrs. Thompson. Had the funds not been removed, Mr. Thompson would have been entitled to all the funds on Mrs. Thompson’s death pursuant to the survivorship provision of the accounts.
When Mr. Thompson closed out the joint and survivorship accounts, he terminated the contract, including the contractual right to survivorship. He has practically admitted that half the funds were his wife’s. If he was afraid that she would dissipate the accounts, he should have withdrawn his one-half of the funds and left her’s alone. Mr. Thompson should not be permitted to withdraw all the funds from the joint and surviv-*441orship accounts and to transfer them to an account to which only he has access, and then argue that the right to survivor-ship survived so that he can legally keep everything he took. This is especially true because this is a marital situation in which assets acquired by joint effort are usually considered by the contracting parties to be the property of both, absent agreements or circumstances demonstrating a contrary purpose. Here the joint account is some further acknowledgment that the funds were the property of both. The husband’s threat to take his wife’s name off the account made at an earlier date is not a claim of exclusive ownership, it is merely the act of a spouse who considers himself the dominant financial party with a veto power over expenditures and has no real legal significance. I consider this a poor case in which to generalize about joint and survivorship accounts. I would reverse the Court of Appeals and reinstate the Probate Judge’s order.